Title: To Thomas Jefferson from Tompson J. Skinner, 9 January 1804
From: Skinner, Tompson J.
To: Jefferson, Thomas


               
                  Dear Sir 
                  Washington Jany. 9th 1804
               
               The Bearer Mr Easton A Citisen of New York, is Solicitous that you should become Acquainted with his Character, I am Situated at A Considerable Distance from him, But have Connections And Acquaintance in the County where he resides—
               By whom I have been informed that Mr Easton was a very respectable Gentleman, of Fair Character And promising Talents, And A firm Undeviating Republican—The enclosed you will perceive is from A Gentleman whose practice is in the Same Courts, Who I consider to be Cautious, Delicate And Correct in all his Recommendations, And therefore Do not hesitate in Giving my opinion, that his Communication is Entitled to Respect
               have the honor to be with Sentiments of Affection & esteem Your Humble. Servt—
               
                  Tompson J Skinner 
               
            